Since the opinion in the Horn Case, 17 Ala. App. 419,84 So. 883, the quarantine laws have been changed, and defendant is being prosecuted under section 5 of Acts 1919, p. 29, approved February 7, 1919. The affidavit follows the language of the statute and is sufficient to charge the offense condemned by the statute. Besides, the record fails to show any ruling on the demurrers, and hence we cannot review them here.
We find no error in the record, and the judgment is affirmed.
Affirmed.
                              On Rehearing.
The former opinion is withdrawn; the foregoing opinion substituted. The judgment of reversal is set aside, and the judgment of the lower court is affirmed.